DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on August 3, 2022 is acknowledged. Claims 1-20 are pending in this application. Claim 8 has been amended. No claims have been cancelled. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Objections
The objection of claims 8 and 13-15 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicants arguments regarding Puglia not disclosing the surfactant.  
Claim Rejections - 35 USC § 103
The rejection of claims 1-2, 4-7, 9-12, and 16-18 under 35 U.S.C. 103 as being unpatentable over Puglia et al. (US 7,169,401) in view of Bhagwat et al. (US 6,495,602), as evidenced by Premjeet et al. (Additives in Topical Dosage Forms, International Journal of Pharmaceutical, Chemical and Biological Sciences, IJPCBS 2012, 2 (1), 78-96) and Refina, Visocity Guide for Paints, Petroleum, and food products, accessed online September 2, 2020 has been withdrawn in view of Applicant’s arguments regarding Puglia not disclosing the use of a surfactant in the range of 0.01% to about 10% w/w. 
The rejection of claims 1-7, 9-12, and 16-18 under 35 U.S.C. 103 as being unpatentable over Puglia et al. (US 7,169,401), in view of Bhagwat et al. (US 6,495,602), as evidenced by Premjeet et al. (Additives in Topical Dosage Forms, International Journal of Pharmaceutical, Chemical and Biological Sciences, IJPCBS 2012, 2 (1), 78-96) and Refine, Viscosity Guide for Paints, Petroleum, and food products, accessed online September 2, 2020 and Perricone (US 6,385,623) has been withdrawn in view of Applicant’s arguments regarding Puglia not disclosing the use of a surfactant in the range of 0.01% to about 10% w/w. 
The rejection of claims 1-2, 4-7, 9-12, and 16-19 under 35 U.S.C. 103 as being unpatentable over Puglia et al. (US 7,169,401) in view of Bhagwat et al. (US 6,495,602) as evidenced by Premjeet et al. (Additives in Topical Dosage Forms, International Journal of Pharmaceutical, Chemical and Biological Sciences, IJPCBS 2012, 2 (1), 78-96) and Refina, Visocity Guide for Paints, Petroleum, and food products, accessed online September 2, 2020 and Dow et al. (US 2016/0367570) has been withdrawn in view of Applicant’s arguments regarding Puglia not disclosing the use of a surfactant in the range of 0.01% to about 10% w/w. 
The rejection of claims 1-2, 4-7, 9-12, 16-18, and 20 under 35 U.S.C. 103 as being unpatentable over Puglia et al. (US 7,169,401) in view of Bhagwat et al. (US 6,495,602) as evidenced by Premjeet et al. (Additives in Topical Dosage Forms, International Journal of Pharmaceutical, Chemical and Biological Sciences, IJPCBS 2012, 2 (1), 78-96) and Refina, Visocity Guide for Paints, Petroleum, and food products, accessed online September 2, 2020  and Menaa (Emulsions systems for Skin Care: from Macro to Nano-formulations, Journal of Pharmaceutical Care and Health Systems, 2014) has been withdrawn in view of Applicant’s arguments regarding Puglia not disclosing the use of a surfactant in the range of 0.01% to about 10% w/w. 
Double Patenting
The rejection of claim 8 under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,026,934 has been withdrawn in view of Applicants amendment to claim 8 to change its dependency and scope. 

New and Maintained Objections/Rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 11,026,934. Although the claims at issue are not identical, they are not patentably distinct from each other because  the application and the patented claim both recite a topical retinoid composition, which only differ in the patented claims explicitly reciting the composition does not comprise peanut oil, however, it is not a required component in the instant claims. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,707,216 in view of Puglia et al. (US 7,169,401). The instant claims and the patented claims both recite the use of a retinoid, a foaming agent (a surfactant), and a dermatologically acceptable excipient. The instant claims do not require an anti-irritant. However, it is noted that the instant claims recite comprising language, allowing such inclusion. 
It is additionally noted that instant claims recite oil and water phases. 
Puglia et al. (US 7,169,401) discloses topical therapeutic skin case compositions comprising a retinoid also comprising oil and water. Applicants’ attention is directed to column 10, lines 29-65, which discloses preparing a cream of the prior art.  The method includes an aqueous (hydrophilic phase) and an oil phase comprising water immiscible substances. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have prepared the composition of the instant having an aqueous and an oil phase, as disclosed by Puglia since both the composition is also used to be administered topically and Puglia discloses his vehicle is used to ameliorate any drying, irritating, or debilitating effect of the medicaments used on the skin.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,931,328, in view of Puglia et al. (US 7,169,401). The instant claims and the patented claims both recite the use of a retinoid, a foaming agent (a surfactant), and a dermatologically acceptable excipient. The instant claims do not require an anti-irritant. However, it is noted that the instant claims recite comprising language, allowing such inclusion. 
It is additionally noted that instant claims recite oil and water phases. 
Puglia et al. (US 7,169,401) discloses topical therapeutic skin case compositions comprising a retinoid also comprising oil and water. Applicants’ attention is directed to column 10, lines 29-65, which discloses preparing a cream of the prior art.  The method includes an aqueous (hydrophilic phase) and an oil phase comprising water immiscible substances. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have prepared the composition of the instant having an aqueous and an oil phase, as disclosed by Puglia since both the composition is also used to be administered topically and Puglia discloses his vehicle is used to ameliorate any drying, irritating, or debilitating effect of the medicaments used on the skin.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of US Patent 10,716,781 in view of Puglia et al. (US 7,169,401). The instant claims and the patented claims both recite the use of a retinoid, a foaming agent (a surfactant), and a dermatologically acceptable excipient. The instant claims do not require an anti-irritant. However, it is noted that the instant claims recite comprising language, allowing such inclusion. 
It is additionally noted that instant claims recite oil and water phases. 
Puglia et al. (US 7,169,401) discloses topical therapeutic skin case compositions comprising a retinoid also comprising oil and water. Applicants’ attention is directed to column 10, lines 29-65, which discloses preparing a cream of the prior art.  The method includes an aqueous (hydrophilic phase) and an oil phase comprising water immiscible substances. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have prepared the composition of the instant having an aqueous and an oil phase, as disclosed by Puglia since both the composition is also used to be administered topically and Puglia discloses his vehicle is used to ameliorate any drying, irritating, or debilitating effect of the medicaments used on the skin.

Response to Arguments
		Applicant states terminal disclaimers were filed over US Patents 11,026,934; 10,716,781; 9,931,328; and 9,707,216. However, no TD have been received. The rejections are, therefore, maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        

The closest prior art is that of Puglia et al. (US 7,169,401) in view of Bhagwat et al (US 6,495,602), as described below.
Regarding claims 8 and 15, Puglia requires the use of peanut oil in the base. 
Regarding claims 13-14, the prior art does not disclose one or more surfactants having an HLB of more than 10 and the composition excludes cetyl alcohol and stearyl alcohol. Additionally, there is no disclosure of the surfactant is in range of 0.01 % w/w to about 10% w/w of the total weight of the composition.  All of the Examples within Puglia require cetyl and stearyl alcohol and there is no motivation to exclude them.